Citation Nr: 1739471	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  09-23 400A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for hypertension, claimed as secondary to service-connected type II diabetes mellitus.

2. Entitlement to service connection for sleep apnea.

3. Entitlement to service connection for bilateral knee degenerative joint disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to August 1968, November 1968 to May 1973, and March 1974 to August 1990.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO) in June 2007 (denying, inter alia, service connection for sleep apnea and hypertension) and in August 2007 (denying service connection for bilateral knee degenerative joint disease). In January 2014 and February 2016, these claims were remanded by a different Veterans Law Judge; the case was subsequently reassigned to the undersigned.

The Veteran submitted evidence (namely, a lay statement and medical records) after the most recent supplemental statement of the case. However, because the Veteran's representative submitted a waiver of review by the Agency of Original Jurisdiction (AOJ) and the claims are being remanded, the Board will proceed in adjudication.
 
The appeal is REMANDED to the AOJ. VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete and accurate record upon which to decide the Veteran's claims so that every possible consideration is afforded.

Hypertension

The Veteran reported that he was diagnosed with hyperlipidemia in 1990 while still on active duty and this was the start of his metabolic syndrome. The Veteran has sought service connection for hypertension as secondary to his service-connected type II diabetes mellitus.
The Veteran underwent a VA examination for his hypertension in April 2014. The examiner noted that a January 1968 (mistyped as 1698) service treatment record (STR) reflected treatment for hypertension. Using this STR as evidence, the examiner opined that the Veteran's hypertension predated his type II diabetes mellitus and therefore could not be caused by it. 

In February 2016, the Board found the January 1968 STR was not of record. Pursuant to remand, the AOJ requested the missing STR and received notice in April 2017 that it could not be found. Another review by the Board reflects that it is not in the claims file. Accordingly, the VA examiner's opinion is based on evidence not in the file and cannot be used against the Veteran. Remand for a new medical opinion based on evidence in the file is necessary.

Additionally, the April 2014 VA examiner did not discuss whether the Veteran's type II diabetes mellitus may have aggravated the Veteran's hypertension, instead of merely causing it. Consequently, remand on this basis is also required.

Sleep Apnea

Pursuant to Board remand, a VA examiner reviewed the Veteran's file in April 2016. The examiner opined that the Veteran's snoring during service, as reported in several buddy lay statements, could be the result of many factors, such as anatomy in the mouth or sinuses, alcohol consumption, or allergies, and therefore it was less likely than not a result of sleep apnea. She further stated that there is no medical evidence to confirm that the Veteran's snoring during service was caused by sleep apnea.

The April 2016 VA examiner appears to assume that a diagnosis in service is necessary. It has long been held that service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303. In addition, although sleep apnea is often diagnosed by overnight polysomnogram (sleep study), several other clinical predictors of sleep apnea have been developed, including questionnaires such as the STOP-BANG, a validated screening tool for sleep apnea (See, e.g., "STOP-Bang Questionnaire: A Practical Approach to Screen for Obstructive Sleep Apnea" published in the peer-reviewed medical journal Chest in March 2016 at 149(3):631-8). The examiner should consider whether the Veteran's lay statements and those of his family members about snoring during service are evidence of sleep apnea, even if there was no concurrent diagnosis. If the examiner concludes that the Veteran's in-service snoring may be due to other causes, then sufficient explanation of the more likely cause of the Veteran's in-service snoring should be provided, if possible. Accordingly, remand for a new medical opinion is necessary.

Bilateral knees

The Veteran's claims file was reviewed by a VA examiner in April 2016. The examiner opined that the Veteran's bilateral knee condition is less likely than not caused by his military service because there is no medical evidence of the condition during service. Similar to the Veteran's sleep apnea claim, the VA examiner's opinion relies on a diagnosis in service, which is not required. See 38 C.F.R. § 3.303. Further, the examiner does not take into account the lay statements submitted by the Veteran's sister and supervisor discussing the Veteran's knee complaints during service. Accordingly, remand for a new medical opinion is necessary.

It does not appear that the Veteran receives VA medical treatment. Because the claims are being remanded, an attempt to obtain any updated private medical records should be made.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain, if possible, updated records of all private evaluations or VA treatment the Veteran has received for his disabilities. The Veteran must assist in the matter by identifying his healthcare providers and by submitting releases for VA to obtain any private records identified.

If any private records identified are not received pursuant to the AOJ's request, the Veteran should be so notified and advised that it is ultimately his responsibility to ensure that any available private records are received.

2. After the above development is completed the AOJ should arrange for a medical opinion from a different examiner, with examination if the medical provider deems it necessary, to determine the nature and cause of the Veteran's hypertension. The Veteran's claims file (including Board remands) must be reviewed by the examiner in conjunction with the examination. Based on a review of the record and examination of the Veteran, the examiner must opine as to the following:

(a) Is it AT LEAST AS LIKELY AS NOT (50% OR BETTER PROBABILITY) that Veteran's hypertension was either caused or aggravated by his type II diabetes mellitus? Please explain why. The opinion MUST address whether the disability INCREASED IN SEVERITY BEYOND ITS NATURAL PROGRESSION (i.e., was aggravated). The examiner should consider and address as necessary the Veteran's report that he was diagnosed with hyperlipidemia in 1990.

If Veteran's hypertension is found to have been aggravated by his type II diabetes mellitus, the examiner must specify, to the extent possible, the degree of additional disability resulting from the aggravation, indicating the "baseline" severity of the Veteran's hypertension prior to any aggravation and the level of severity existing after the aggravation occurred.

(b) If the Veteran's hypertension is not secondary to his type II diabetes mellitus, is it AT LEAST AS LIKELY AS NOT (50% OR BETTER PROBABILITY) that it was present within the one-year period immediately following the Veteran's discharges from service in August 1968, May 1973, or August 1990? If so, how and to what degree was it manifested?

(c) If the Veteran's hypertension is not secondary to his type II diabetes mellitus or present within the one-year period immediately follow his discharges from service, is it AT LEAST AS LIKELY AS NOT (50% OR BETTER PROBABILITY) that it was incurred in or caused by the Veteran's military service? Please explain why.

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)

3. After the development in the first instruction is completed, the AOJ should arrange for a medical opinion from a different examiner, with examination if the medical provider deems it necessary, to determine the nature and cause of the Veteran's sleep apnea. The Veteran's claims file (including Board remands) must be reviewed by the examiner. Based on a review of the record and examination of the Veteran, the examiner must opine as to the following:

Please identify the likely cause of the Veteran's sleep apnea. Specifically, is it AT LEAST AS LIKELY AS NOT (50 PERCENT OR BETTER PROBABILITY) that this disability was incurred during active military service or is otherwise related to military service? The examiner should specifically consider and address the Veteran's statements and the lay statements of others about the Veteran's difficulty sleeping and snoring at night during service.

Although sleep apnea is often diagnosed by overnight polysomnogram (sleep study), the Board notes that several other clinical predictors of sleep apnea have been developed, including questionnaires such as the STOP-BANG, a validated screening tool for sleep apnea (See, e.g., "STOP-Bang Questionnaire: A Practical Approach to Screen for Obstructive Sleep Apnea" published in the peer-reviewed medical journal Chest in March 2016 at 149(3):631-8 (noting 8 clinical predictors of sleep apnea, including Snoring, Tiredness during the day, Observed apnea during sleep, high blood Pressure, BMI (Body Mass Index) greater than 35 kg/m2, Age over 50 years, Neck circumference greater than 40 cm, and male Gender)).

Therefore, while reviewing the claims file, the examiner should consider whether any clinical indicators of sleep apnea were present IN THE PAST, for example, during service or any time after service but before a formal sleep diagnosis. The examiner should identify any such clinical indicators and explain whether they might support a retrospective sleep apnea diagnosis.

The examiner is reminded that an in-service diagnosis is NOT a prerequisite for a positive nexus opinion. See, e.g., 38 C.F.R. § 3.303. 

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)

4. After the development in the first instruction is completed, the AOJ should arrange for a medical opinion from a different examiner, with examination if the medical provider deems it necessary, to determine the nature and cause of the Veteran's bilateral knee degenerative joint disease. The Veteran's claims file (including Board remands) must be reviewed by the examiner. Based on a review of the record and examination of the Veteran, the examiner must opine as to the following:

(a) Is it AT LEAST AS LIKELY AS NOT (50% OR BETTER PROBABILITY) that the Veteran's bilateral knee degenerative joint disease was present within the one-year period immediately following the Veteran's discharges from service in August 1968, May 1973, or August 1990? If so, how and to what degree was it manifested? 

(b) If not present within a one-year period after his military discharges. is it AT LEAST AS LIKELY AS NOT (50% OR BETTER PROBABILITY) that the Veteran's bilateral knee degenerative joint disease was incurred in or caused by the Veteran's military service? Please explain why. The examiner MUST consider and address as necessary the Veteran's credible lay statements, and those of his sister and supervisor, regarding knee pain during service.

The examiner is reminded that an in-service diagnosis is NOT a prerequisite for a positive nexus opinion. See, e.g., 38 C.F.R. § 3.303. 

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)

5. The AOJ should then review the record and re-adjudicate the claims. If they remain denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond. The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the remanded matter. Kutscherousky v. West, 12 Vet. App. 369 (1999). As a remand, this matter must be handled expeditiously. 38 U.S.C.A. §§ 5109B, 7112 (2014).





_________________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims. 38 U.S.C.A. § 7252 (West 2014). This remand is a preliminary order and not an appealable decision on the merits of the claims. 38 C.F.R. § 20.1100(b) (2016).

